IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-30345
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,


versus

DIVO JOHN BROCCHINI,

                                           Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 95-CR-60039
                         - - - - - - - - - -
                           October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Divo John Brocchini appeals his sentence for theft or

receipt of stolen mail, a violation of 18 U.S.C. § 1708.    The

district court did not abuse its discretion in departing upward

from the guidelines based upon the inadequacy of Brocchini’s

criminal history category, which did not adequately reflect the

extremely high likelihood of recidivism.    The district court

offered acceptable reasons for the departure, and the departure

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-30345
                                - 2 -

was reasonable.   See United States v. Lambert, 984 F.2d 658, 663

(5th Cir. 1993)(en banc).

     AFFIRMED.